                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                  )
UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )
v.                                )    No. 2:15-cr-20067-SHM
                                  )
ANTONIO DAVIS,                    )
                                  )
     Defendant.                   )
                                  )
                                  )

                               ORDER



     Defendant Antonio Davis has filed a letter requesting early

release from his 96-month federal sentence.         (ECF No. 36.)

Davis’s letter does not cite the law under which he seeks relief.

The Court construes Davis’s letter as a motion for compassionate

release under section 603(b) of the First Step Act of 2018 (the

“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194, 5239.

For the following reasons, Davis’s motion is DENIED.

     On November 24, 2015, Davis pled guilty to charges of

robbery and unlawful use, carrying, or brandishing of a firearm

under 18 U.S.C. §§ 924(c) and 1951.        (ECF Nos. 1, 27.)    On

February 25, 2016, the Court sentenced Davis to 96 months in

prison and 3 years of supervised release.       (ECF No. 32.)   On

November 22, 2019, Davis filed his letter requesting early
release “based on the well-being of my mother and . . . my son.”

(ECF No. 36 at 1.)     Davis submits, inter alia, that his mother,

who has legal custody of his son, “suffers terribly from multiple

illnesses that cause[] her an overwhelming amount of pain and

limit[] her ability to care for a growing child.”          (Id.)

     Effective December 21, 2018, the First Step Act amended 18

U.S.C. § 3582(c)(1)(A) to allow a prisoner to file a motion for

compassionate release on his own behalf.         See Pub. L. No. 115-

391, § 603(b), 132 Stat. 5194, 5239.        Before the First Step Act,

a motion for compassionate release could be brought only by the

Director of the Bureau of Prisons (the “BOP”).         United States v.

York, Nos. 3:11-cr-76, 3:12-cr-145, 2019 WL 3241166, at *4 (E.D.

Tenn. July 18, 2019) (citing 18 U.S.C. § 3582(c)(1)(A) (2017)).

Section 3582(c)(1)(A) now provides that “the court, upon motion

of the Director of the Bureau of Prisons, or upon motion of the

defendant    after   the   defendant    has    fully    exhausted    all

administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” may “reduce

the term of imprisonment” if, inter alia, “extraordinary and

compelling   reasons   warrant   such   a   reduction.”      18    U.S.C.

§ 3582(c)(1)(A).

     Section 3582(c)(1)(A) requires a prisoner to exhaust his

administrative rights with the BOP before filing a motion for

compassionate release with the district court.            A BOP Program

                                  2
Statement outlines those administrative rights in detail.            See

Program Statement No. 5050.50, Compassionate Release/Reduction

in    Sentence:       Procedures        for    Implementation         of

18   U.S.C.      §§ 3582    and     4205(g)    (Jan.     17,      2019),

https://www.bop.gov/policy/progstat/5050_050_EN.pdf.           The BOP’s

Program Statement explains that a prisoner seeking compassionate

release must first file a request with the prison warden asking

the BOP to move for compassionate release on the prisoner’s

behalf.   See id. at 3 (citing 28 C.F.R. § 571.61).     If the prison

warden denies that request, the prisoner may appeal the denial

through the BOP’s Administrative Remedy Procedure.           See id. at

15 (citing 28 C.F.R. § 571.63).

     Davis does not submit any proof that he has exhausted his

administrative    rights   with   the   BOP.   The   Court   lacks   the

authority to consider his motion for compassionate release. See,

e.g., United States v. Koch, No. 2:01-cr-083, 2019 WL 3837727,

at *1 (E.D. Ky. Aug. 14, 2019) (denying motion for compassionate

release where it “did not appear that [defendant] ha[d] exhausted

his administrative remedies”).      Davis’s motion is DENIED without

prejudice.

So ordered this 18th day of December, 2019.



                                    /s/ Samuel H. Mays, Jr.
                                  Samuel H. Mays, Jr.
                                  UNITED STATES DISTRICT JUDGE

                                    3
